DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed September 19, 2022 has been entered. Claims 1, 3-11, 25, 27-33 remain pending in the application.  Claims 2 and 26 are canceled. Newly added claims 34-35 are pending in the application.

The amendment filed September 19, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
1) “the machine-learned model trained to determine proximity of one or more objects in the near-field region from changes in the voltage standing wave ratio” in claim 10 lines 6-8, claim 11 lines 7-8, claim 30 lines 10-11, and claim 35 lines 5-7. The specification paragraphs [0085], [0091], [0105], [0106], [0119], [0120] show the machine-learned model trained to determine proximity of one object in the near-field region.
2) “the machine-learned model is 15further trained to: determine a resulting voltage standing wave ratio based on the beamforming weights applied to the weighted forward signal.” In claim 32 lines 2-6. The specification paragraphs [0053] shows the machine-learned model trained with one or more measured characteristics (see lines 7-8). The voltage standing wave ratio is a measured parameter. The specification paragraphs [0085], [0091], [0105], [0106], [0119], [0120] show the machine-learned model trained to determine proximity of one object in the near-field region.
3) “5turn off …… the millimeter-wave transceiver module; reduce …… the millimeter-wave transceiver module” in claim 7 lines 5-8 and claim 33 lines 5-8. The specification does not show these functions (see paragraph [0046]).
Applicant is required to cancel the new matters in the reply to this Office Action.

Response to Arguments
Applicant's arguments filed September 19, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS page 17 of 22) about the objections to claims 1, 27, and 30, Examiner withdraws the objections after the amendment.

Applicant’s arguments (REMARKS pages 18-21 of 22) about amended claim 1 and newly added claims 34-35 in the amendment are moot based on the new ground rejections.

Claim Objections
Claim 32 objected to because of the following informalities: “the machine-learned model is 15further trained to: determine a resulting voltage standing wave ratio based on the beamforming weights applied to the weighted forward signal” in lines 2-6. It appears that it should be “the machine-learned model is 15further trained with voltage standing wave ratio based on the beamforming weights applied to the weighted forward signal” because voltage standing wave ratio is a measured parameter (see specification paragraph [0053] lines 7-8). Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (1, 3-6, 25, 27-29, 34) are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent No. 20150318610, hereafter Lee) in view of Szini et al. (U.S. Patent No. 2014/0192845, hereafter Szini).
Regarding claim 1, Lee discloses that a method {[0016] line 2 (method)} comprising: 
5generating a forward signal for transmission by multiple millimeter-wave antenna elements that form a millimeter-wave transmitting antenna array {Fig.2 N antenna; [0017] lines 2-3, adjust, beam pattern, antenna elements; [0110] lines 1-2, transmitting/receiving operation; [0111] millimeter wave antenna array}; 
generating, by a controller of a millimeter-wave transceiver module, beamforming weights {Fig.2 items 215(controller), 213 (adjuster); [0057] lines 1-2, controller, overall operation, beam pattern adjusting apparatus; [0059] lines 2-3, adjuster, includes, phase shifter, amplifier; [0110] lines 1-2, transmitting/receiving operation; [0111] millimeter wave antenna array}; 
10applying, with phase shifters, the beamforming weights to the forward signal to generate a weighted forward signal {Fig.2 item 219, output to antennas; [0056] lines 3-6, adjuster, connected to, antennas; [0059] lines 2-3, adjuster 213, phase shifter 219}; 
measuring, with voltage standing wave ratio detector coupled to the millimeter-wave antenna elements of the millimeter-wave transmitting antenna array, a power of the weighted forward signal generated for transmission by the millimeter-wave transmitting antenna array {Fig.2 item 217, detector; [0058], reflected from antenna, including both transmitted and received signals; [0008] line 2, VSWR, which represent power of signals at antennas; [0115] lines 10-11, controller, transmitting/receiving device}, 
transmitting the weighted forward signal via the millimeter-wave antenna elements of the millimeter-wave transmitting antenna array {Fig.2; [0110] lines 1-2, transmitting/receiving operation}; 
20measuring, with the voltage standing wave ratio detector coupled to the millimeter-wave antenna elements of the millimeter-wave transmitting antenna array, a power of a reflected signal returned from the millimeter-wave transmitting antenna array {[0058], reflected from antenna, including both transmitted and received signals}; 
calculating, by the controller and using the voltage 25standing wave ratio detector coupled to the millimeter-wave antenna Page 2 of 22Application No.: 16/970,589Docket No.: 30166800US elements, a voltage standing wave ratio of the millimeter-wave transmitting antenna array based on the power of the weighted forward signal and the power of the reflected signal {Fig.3 item 311 (VSWR, for, antenna elements); [0057] lines 1 (controller, overall operation), 5 (based on, VSWR); [0064] lines 1-3, VSWR change value; VSWR must be calculated before detecting change}; 
detecting, by the controller, a change in the voltage standing wave ratio of the 5millimeter-wave transmitting antenna array by iteratively measuring subsequent weighted forward signals, measuring subsequent reflected signals, and calculating subsequent voltage standing wave ratios of the millimeter-wave transmitting antenna array {[0057] line 1 (controller, overall operation); [0064] lines 1-3, detect, VSWR change value, for each of the antenna, in, array; Detecting VSWR change is based on measurements. see VSWR calculation in “Standing wave ratio – Wikipedia.pdf” (from https://web.archive.org/web/20180801092608/https://en.wikipedia.org/wiki/Standing_wave_ratio)  lines 2-5 below title “Standing wave ratio”  (SWR, defined, ratio, amplitude, at, antinode, amplitude, at, node)}; and 
detecting, by the controller, a proximity of an object in a near-field region of an 10electromagnetic field of the millimeter-wave transmitting antenna array based on the detected change in the voltage standing wave ratio of the millimeter-wave transmitting antenna array {[0053] lines 5-8 (user’s body, matched, considering, electromagnetic characteristic, due to, user’s body); [0057] line 1 (controller, overall operation); [0064] lines 6-8, detect, degree, antenna, hidden, user’s hand, based on, VSWR change value}.
However, Lee does not explicitly disclose multiple voltage standing wave ratio detectors coupled to respective ones of millimeter-wave antenna elements. In the same field of endeavor, Szini discloses that
multiple voltage standing wave ratio detectors coupled to the millimeter-wave antenna elements of the millimeter-wave transmitting antenna array {Fig.2; [0008] (Fig.2, 2                        
                            ×
                        
                    2 antenna)}, 
each of the multiple voltage standing wave ratio detectors coupled to a respective one of the millimeter-wave antenna elements {Fig.2};
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute VSWR detector in Lee with the teachings of Szini to use multiple VSWR detectors, each VSWR detector is connected one antenna element. Doing so would allow controller to correct mismatch between transmitter (and/or receiver) and a certain antenna because VSWR measurements indicate the degree of mismatch between transmitter (and/or receiver) and the antenna, as recognized by Szini {[0037] lines 6-11}.

Regarding claim 3, which depends on claim 1, Lee discloses that in the method,
the calculating of the voltage standing wave ratio of the millimeter-wave transmitting antenna array further comprises 
calculating, using the multiple voltage standing wave ratio detectors 20coupled to the millimeter-wave antenna elements, a plurality of voltage standing wave ratios for each of the multiple millimeter-wave antenna elements to determine the proximity of the object in the near-field region of the electromagnetic field of the millimeter-wave transmitting antenna array {[0053] lines 5-8 (user’s body, matched, considering, electromagnetic characteristic, due to, user’s body); [0064] lines 4-8, VSWR change value, each of antenna elements, detect, degree, antenna, hidden, user’s hand, based on, VSWR change value;  proximity of object causes antenna hidden by the object}.

Regarding claim 4, which depends on claim 1, Lee discloses that in the method,
the beamforming weights are first beamforming weights and the method further comprises: 
generating, by the controller, second beamforming weights {Fig.2 items 215(controller), 213 (adjuster); [0057] lines 1-2 (controller, overall operation, beam pattern adjusting apparatus); [0059] lines 2-3 (adjuster, includes, phase shifter, amplifier); [0068] lines 7-9 (adjust, magnitude/phase, signal)}; 
applying, with the phase shifters, the second beamforming weights to a 5subsequent forward signal to generate one of the subsequent weighted forward signals {Fig.2 item 219, output to antennas; [0056] lines 3-6, adjuster, connected to, antennas; [0059] lines 2-3, adjuster 213, phase shifter 219}; 
determining a change in the voltage standing wave ratio of the millimeter-wave transmitting antenna array resulting from the application of the second beamforming weights to 10the subsequent forward signal {[0064] lines 4-8, VSWR change value, each of antenna elements, detect, degree, antenna, hidden, user’s hand, based on, VSWR change value; Continuously measure so as to detect VSWR change value}; and 
detecting, by the controller, the proximity of the object in the near-field region based at least in part on the change in change in the voltage standing wave ratio of the millimeter-wave transmitting antenna array resulting from the application of the second beamforming weights {[0057] line 1 (controller, overall operation); [0064] lines 6-8 (detect, degree, antenna, hidden, user’s hand, based on, VSWR change value); Continuously measure so as to detect VSWR change value; [0068] lines 1-3 from bottom (determine, need, for, adjusting)}.

Regarding claim 5, which depends on claims 1 and 3, Lee discloses that in the method,
the detecting the proximity of the object in the near-field region comprises comparing a first voltage standing wave ratio of the plurality of voltage standing wave 10ratios to a second voltage standing wave ratio of the plurality of voltage standing wave ratios; 
the first voltage standing wave ratio is associated with a first millimeter-wave antenna element of the millimeter-wave transmitting antenna array; and 
the second voltage ratio is associated with a second millimeter-wave antenna element of the 15 millimeter-wave transmitting antenna array.
([0065] lines 6-10, beam pattern adjusting apparatus, detecting, VSWR change, for each, antennas; [0069] lines 3-6, need, adjusting, magnitude, phase)

Regarding claim 6, which depends on claims 1, 3, and 5, Lee discloses that the method further comprising as least one of:
determining that a change in the first voltage standing wave ratio and a change in the second voltage standing wave ratio is caused by a same object in the near-field region of the electromagnetic field of the millimeter-wave transmitting antenna array {[0053] lines 5-8 (user’s body, matched, considering, electromagnetic characteristic, due to, user’s body); [0065] lines 3-4 (according to, part of, user’s body), 6-10 (detects, which antenna, affected by an external factor); same object corresponds to a same antenna}; or 
5determining that the change in the first voltage standing wave ratio and the change in the second voltage standing wave ratio is caused by multiple objects in the near-field region of the electromagnetic field of the millimeter-wave transmitting antenna array {[0053] lines 5-8 (user’s body, matched, considering, electromagnetic characteristic, due to, user’s body); [0065] lines 6-10, detects, which antenna, affected by an external factor; multiple objects correspond to multiple antennas}.


Regarding claim 25, Lee discloses that a user device {[0045] device; [0053] line 5, user} comprising: 
a millimeter-wave transceiver module {[0110] lines 1-2 (transmitting/receiving operation); [0111] (millimeter wave)}; 
a millimeter-wave transmitting antenna array formed from multiple 5millimeter-wave antenna elements {[0111] millimeter wave antenna array; [0017] line 3, antenna elements}; 
phase shifters coupled with the multiple of millimeter-wave antenna elements of the transmitting antenna array {Fig.2 items 211, 219; [0059] lines 2-3 phase shifter 219}; 
voltage standing wave ratio detector coupled to the multiple millimeter-wave antenna elements 10of the transmitting antenna array {Fig.2 item 217, detector; [0058]};
15a controller operably coupled to the millimeter-wave transceiver module {Fig.2 items 211, 213, 215(controller); [0057] line 1 (controller, overall operation); [0110] lines 1-2 (transmitting/receiving operation); [0111] (millimeter wave)} and configured to: 
generate a forward signal for transmission by the multiple millimeter-wave antenna elements {Fig.2 N antenna; [0017] lines 2-3, adjust, beam pattern, antenna elements; [0110] lines 1-2, transmitting/receiving operation; [0111] millimeter wave antenna array};
generate beamforming weights {Fig.2 items 215(controller), 213 (adjuster); [0057] lines 1-2, controller, overall operation, beam pattern adjusting apparatus; [0059] lines 2-3, adjuster, includes, phase shifter, amplifier}; 
20apply, with the phase shifters, the beamforming weights to the forward signal to generate a weighted forward signal {Fig.2 item 219, output to antennas; [0056] lines 3-6, adjuster, connected to, antennas; [0059] lines 2-3, adjuster 213, phase shifter 219}; 
measure, with the voltage standing wave ratio detector, a power of the weighted forward signal generated for 25transmission by the millimeter-wave transmitting antenna array {Fig.2 item 217, detector; [0058], reflected from antenna, including both transmitted and received signals; [0008] line 2, VSWR, which represent power of signals at antennas; [0115] lines 10-11, controller, transmitting/receiving device}; Page 9 of 22Application No.: 16/970,589Docket No.: 30166800US 
transmit the weighted forward signal via the millimeter-wave antenna elements of the millimeter-wave transmitting antenna array {Fig.2; [0110] lines 1-2, transmitting/receiving operation}; 
measure, with the voltage standing wave ratio detector, a power of a reflected signal returned from the millimeter- 5wave transmitting antenna array {[0058], reflected from antenna, including both transmitted and received signals}; 
calculate, using the voltage standing wave ratio detector, a voltage standing wave ratio of the millimeter-wave transmitting antenna array based on the power of the weighted forward signal and the power of the reflected signal {Fig.3 item 311 (VSWR, for, antenna elements); [0057] lines 1 (controller, overall operation), 5 (based on, VSWR); [0064] lines 1-3, VSWR change value; VSWR must be calculated before detecting change}; 
10detect a change in the voltage standing wave ratio of the millimeter-wave transmitting antenna array by iteratively measuring subsequent weighted forward signals, measuring subsequent reflected signals, and calculating subsequent voltage standing wave ratios of the millimeter- wave transmitting antenna array {[0057] line 1 (controller, overall operation); [0064] lines 1-3, detect, VSWR change value, for each of the antenna, in, array; Detecting VSWR change is based on measurements. see VSWR calculation in “Standing wave ratio – Wikipedia.pdf” lines 2-5 below title “Standing wave ratio” (SWR, defined, ratio, amplitude, at, antinode, amplitude, at, node)}; and 
15detect a proximity of an object in a near-field region of an electromagnetic field of the millimeter-wave transmitting antenna array based on the detected change in the voltage standing wave ratio of the millimeter-wave transmitting antenna array {[0053] lines 5-8 (user’s body, matched, considering, electromagnetic characteristic, due to, user’s body); [0057] line 1 (controller, overall operation); [0064] lines 6-8, detect, degree, antenna, hidden, user’s hand, based on, VSWR change value}.
However, Lee does not explicitly disclose multiple voltage standing wave ratio detectors coupled to respective ones of millimeter-wave antenna elements. In the same field of endeavor, Szini discloses that
multiple voltage standing wave ratio detectors coupled to the multiple millimeter-wave antenna elements 10of the transmitting antenna array {Fig.2; [0008] (Fig.2, 2                        
                            ×
                        
                    2 antenna)};
each of the multiple voltage standing wave ratio detectors coupled to a respective one of the multiple millimeter-wave antenna elements {Fig.2}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute VSWR detector in Lee with the teachings of Szini to use multiple VSWR detectors, each VSWR detector is connected one antenna element. Doing so would allow controller to correct mismatch between transmitter (and/or receiver) and a certain antenna because VSWR measurements indicate the degree of mismatch between transmitter (and/or receiver) and the antenna, as recognized by Szini {[0037] lines 6-11}.

Regarding claim 27, which depends on claim 25, Lee discloses that in the user device, to calculate the voltage standing wave ratio of the millimeter-wave transmitting antenna array the controller is further configured to 
calculate, using the multiple standing wave ratio detectors coupled to the millimeter-wave antenna elements, a plurality of voltage standing wave ratios for each of the multiple antenna elements {[0058] (detector, detects, VSWR, each, antennas); [0064] lines 4-8, VSWR change value, each of antenna elements, detect, degree, antenna, hidden, user’s hand, based on, VSWR change value}.

Regarding claim 28, which depends on claims 25 and 27, Lee discloses that in the user device,
to detect the proximity of the object in the near-field region, the controller is further configured to 
compare a first voltage standing wave ratio of the plurality of voltage 15standing wave ratios to a second voltage standing wave ratio of the plurality of voltage standing wave ratios, the first voltage standing wave ratio associated with a first millimeter-wave antenna element of the millimeter-wave transmitting antenna array, the second voltage ratio associated with a second millimeter-wave antenna element of the millimeter-wave 20transmitting antenna array {[0065] lines 6-10, beam pattern adjusting apparatus, detecting, VSWR change, for each, antennas; [0069] lines 3-6, need, adjusting, magnitude, phase}.

Regarding claim 29, which depends on claims 25, 27-28, Lee discloses that in the user device, the controller is further configured to: 
determine that a change in the first voltage standing wave ratio and a change in 5the second voltage standing wave ratio is caused by a same object in the near-field region of the electromagnetic field of the millimeter-wave transmitting antenna array {[0053] lines 5-8 (user’s body, matched, considering, electromagnetic characteristic, due to, user’s body); [0065] lines 3-4 (according to, part of, user’s body), 6-10 (detects, which antenna, affected by an external factor); same object corresponds to a same antenna}; or 
determine that the change in the first voltage standing wave ratio and the change in the second voltage standing wave ratio is caused by multiple objects in the near-field 10region of the electromagnetic field of the millimeter-wave transmitting antenna array {[0053] lines 5-8 (user’s body, matched, considering, electromagnetic characteristic, due to, user’s body); [0065] lines 6-10, detects, which antenna, affected by an external factor; multiple objects correspond to multiple antennas}.

Regarding claim 34, which depends on claim 25, Lee discloses that in the user device,
the beamforming weights are first beamforming weights and the controller is further configured to: 
generate second beamforming weights {Fig.2 items 215(controller), 213 (adjuster); [0057] lines 1-2 (controller, overall operation, beam pattern adjusting apparatus); [0059] lines 2-3 (adjuster, includes, phase shifter, amplifier); [0068] lines 7-9 (adjust, magnitude/phase, signal)}; 
15apply, with the phase shifters, the second beamforming weights to a subsequent forward signal to generate one of the subsequent weighted forward signals {Fig.2 item 219, output to antennas; [0056] lines 3-6, adjuster, connected to, antennas; [0059] lines 2-3, adjuster 213, phase shifter 219}; 
determine a change in the voltage standing wave ratio of the millimeter-wave transmitting antenna array resulting from the application of the second beamforming weights to the subsequent forward signal {[0064] lines 4-8, VSWR change value, each of antenna elements, detect, degree, antenna, hidden, user’s hand, based on, VSWR change value; Continuously measure so as to detect VSWR change value}; and 
20detect the proximity of the object in the near-field region based at least in part on the change in change in the voltage standing wave ratio of the millimeter-wave transmitting antenna array resulting from the application of the second beamforming weights {[0057] line 1 (controller, overall operation); [0064] lines 6-8 (detect, degree, antenna, hidden, user’s hand, based on, VSWR change value); Continuously measure so as to detect VSWR change value; [0068] lines 1-3 from bottom (determine, need, for, adjusting)}.



Claims (7, 10-11) and (30-33, 35) are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Szini as applied to claims 1 and 25, respectively, above, and further in view of Islam et al. (U.S. Patent No. 20170356980, hereafter Islam).
Regarding claim 7, which depends on claim 1, Lee discloses that the method further comprising:
responsive to detecting the proximity of the object in the near-field region, performing, by a processor, an operation ([0061] line 2, processor; [0069] lines 5-6, adjust for “an operation”) 
millimeter-wave {[0111] line 2 (millimeter-wave)}
However, Lee and Szini do not explicitly disclose turning off antenna and/or reduce transmission power. In the same field of endeavor, Islam discloses that wherein the operation that comprises at least one of: 
turning off a radio unit of a transceiver module or the millimeter-wave transceiver module {[0041] lines 8-11 (which, antenna subarray, deactivated, turn off, transmitting, receiving, or both)}; 
15reducing a transmission power of a radio unit or the millimeter-wave transceiver module {[0078] lines 16-18 (decreasing, transmit power, antenna array); Decreasing transmit power of a radio unit is the same as Decreasing transmit power of the millimeter-wave transceiver module}; or 
disabling one or more of multiple millimeter wave antenna elements of the millimeter-wave transmitting antenna array ([0041] lines 8-10, which, antenna elements, deactivated, turn off, transmitting).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the adjusting beam pattern in the combination of Lee and Szini with the teachings of Islam to adjust beamforming by turning off antenna or reduce transmission power. Doing so would accurately detect hand position and avoid using antenna elements that blocked by hand, as recognized by Islam ([0003]).

Regarding claim 10, which depends on claim 1, Lee and Szini do not disclose machine- learned module in detecting proximity of object in near-field region. In the same field of endeavor, Islam discloses that in the method, the detecting of the proximity of the object in the near-field region further comprises: 
applying a machine-learned model to the detected change in the voltage 5standing wave ratio of the millimeter-wave transmitting antenna array, the machine-learned model trained to determine proximity of one or more objects in the near-field region from changes in the voltage standing wave ratio {[0068] lines 1-3, determines, stores, earlier time; [0069] programmed, user training process, further adjust); [0066] lines 3-4 from bottom (objects, hands)}; and 
obtaining, from the machine-learned model, a detected proximity of the object in the near-field region ([0070] lines 1-8, implementation, determine, position, user’s hand, relative to, antenna, close enough).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Lee and Szini with the teachings of Islam to use machine learning approach for object detection. Doing so would accurately detect hand position and avoid using antenna elements that blocked by hand, as recognized by Islam ([0003]).

Regarding claim 11, which depends on claims 1 and 10, Lee and Szini do not explicitly disclose adjust beam pattern using beamform weights and machine-learned module in adjustment. In the same field of endeavor, Islam discloses that the method further comprising: 
steering, by the millimeter-wave transmitting antenna array, the weighted forward signal using the beamforming weights {[0047] lines 5 (phased array), 9-10 (reinforced, desired direction, suppressed, undesired direction)}; and 
wherein the applying of the machine-learned model further comprises 
15applying the machine-learned model to both the detected changes in voltage standing wave ratio and the beamforming weights applied to the forward signal {[0068] lines 1-9, S-parameters for VSWR; [0070] lines 1 (implementation), 6-10 (determine, block or shadow, unblocked, un-shadowed) for beam form weight}, 
the machine- learned model trained to determine proximity of one or more objects in the near-field region based on both the changes in the voltage standing wave ratio and the beamforming weights applied to the forward signal {[0069] lines 8-11, user training process, adjust Sth(for VSWR), takes into consideration, size and density of user’s hand (for beam form weight to avoid antenna at hand position); [0066] lines 3-4 from bottom (objects, hands)}. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Lee and Szini with the teachings of Islam to steer beam when antenna is blocked by hand and use machine learning approach for object detection. Doing so would avoid using antenna elements that blocked by hand and accurately detect hand position, as recognized by Islam ([0003]).


Regarding claim 30, which depends on claim 25, Lee and Szini do not disclose machine- learned module in detecting proximity of object in near-field region. In the same field of endeavor, Islam discloses that in the user device, to detect the proximity of the object in the near- field region, the controller is further configured to: 
apply a machine-learned model to the detected change in the voltage 20standing wave ratio of the millimeter-wave transmitting antenna array, the machine-learned model trained to determine proximity of one or more objects in the near-field region from changes in the voltage standing wave ratio {[0068] lines 1-3, determines, stores, earlier time; [0069] programmed, user training process, further adjust); [0066] lines 3-4 from bottom (objects, hands)}; and 
obtain, from the machine-learned model, a detected proximity of the object in 25the near-field region ([0070] lines 1-8, implementation, determine, position, user’s hand, relative to, antenna, close enough).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Lee and Szini with the teachings of Islam to use machine learning approach for object detection. Doing so would accurately detect hand position and avoid using antenna elements that blocked by hand, as recognized by Islam ([0003]).

Regarding claim 31, which depends on claims 25 and 30, Lee and Szini do not explicitly disclose adjust beam pattern using beamform weights and machine-learned module in adjustment. In the same field of endeavor, Islam discloses that in the user device, the controller is further configured to: 
steer, via the millimeter-wave transmitting antenna array, the transmission of the weighted forward signal using the beamforming weights {[0047] lines 5 (phased array), 9-10 (reinforced, desired direction, suppressed, undesired direction)}, and 
5apply the machine-learned model to both the determined voltage standing wave ratio of the millimeter-wave transmitting antenna array and the beamforming weights applied to the weighted forward signal {[0068] lines 1-9, S-parameters for VSWR; [0070] lines 1 (implementation), 6-10 (determine, block or shadow, unblocked, un-shadowed) for beam form weight}, 
the machine-learned model trained to determine the proximity of the object in the near-field region from both the 10determined voltage standing wave ratio and the beamforming weights applied to the weighted forward signal {[0069] lines 8-11, user training process, adjust Sth(for VSWR), takes into consideration, size and density of user’s hand (for beam form weight to avoid antenna at hand position); [0066] lines 3-4 from bottom (objects, hands)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Lee and Szini with the teachings of Islam to steer beam when antenna is blocked by hand and use machine learning approach for object detection. Doing so would avoid using antenna elements that blocked by hand and accurately detect hand position, as recognized by Islam ([0003]).

Regarding claim 32, which depends on claims 25 and 30-31, Lee and Szini do not disclose machine-learned module. In the same field of endeavor, Islam discloses that in the user device, the machine-learned model is 15further trained to: 
determine a resulting voltage standing wave ratio based on the beamforming weights applied to the weighted forward signal {[0068] lines 1-9, S-parameters for VSWR}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Lee and Szini with the teachings of Islam to steer beam when antenna is blocked by hand and use machine learning approach for object detection. Doing so would avoid using antenna elements that blocked by hand and accurately detect hand position, as recognized by Islam ([0003]).

Regarding claim 33, which depends on claim 25, Lee and Szini do not explicitly disclose turning off antenna and/or reduce transmission power. In the same field of endeavor, Islam discloses that in the user device, responsive to the controller detecting the proximity of the object in the near-field region, the controller is further configured to: 
5turn off a radio unit of a transceiver module or the millimeter-wave transceiver module {[0041] lines 8-11 (which, antenna subarray, deactivated, turn off, transmitting, receiving, or both)};
reduce a transmission power of a radio unit or the millimeter-wave transceiver module {[0078] lines 16-18 (decreasing, transmit power, antenna array); Decreasing transmit power of a radio unit is the same as Decreasing transmit power of the millimeter-wave transceiver module}; or
disable one or more of the multiple millimeter-wave 10antenna elements of the millimeter-wave transmitting antenna array {[0041] lines 8-10, which, antenna elements, deactivated, turn off, transmitting}.
{[0043] line 8 millimeter-wave}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the adjusting beam pattern in the combination of Lee and Szini with the teachings of Islam to adjust beamforming by turning off antenna or reduce transmission power. Doing so would accurately detect hand position and avoid using antenna elements that blocked by hand, as recognized by Islam ([0003]).

Regarding claim 35, which depends on claims 25 and 34, The user device of claim 34, wherein the controller is further configured to: 
provide the change in the voltage standing wave ratio of the millimeter-wave transmitting antenna array resulting from the application of the second beamforming 5weights to the subsequent forward signal to a machine-learned model, the machine- learned model trained to determine proximity of one or more objects in the near-field region based on changes in the voltage standing wave ratio resulting from an application of different beamforming weights {[0068] lines 1-3, determines, stores, earlier time, S-parameter; [0069] programmed, user training process, further adjust); [0066] lines 3-4 from bottom (objects, hands); [0070] line 3 (compares)}; and 
obtain, from the machine-learned model, a detected proximity of the object in 10the near-field region based at least in part on the change in the voltage standing wave ratio of the millimeter-wave transmitting antenna array resulting from the application of the second beamforming weights to the subsequent forward signal {[0070] lines 1-8, implementation, determine, position, user’s hand, relative to, antenna, S-parameter, close enough}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Lee and Szini with the teachings of Islam to use machine learning approach for object detection. Doing so would accurately detect hand position and avoid using antenna elements that blocked by hand, as recognized by Islam ([0003]).



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Szini as applied to claim 1 above, and further in view of Zhu et al. (U.S. Patent No. 20140022125, hereafter Zhu) and Seelenfreund al. (U.S. Patent No. 2012/0264377, hereafter Seelenfreund).
Regarding claim 8, which depends on claim 1, Lee and Szini do not disclose detail of voltage standing wave ratio detector. In the same field of endeavor, Zhu discloses that in the method, one of the multiple voltage standing wave ratio detectors comprises at least one of: 
a feedback receiver measuring the power of the weighted forward signal (Fig.20 item 2080 (transceiver), feedback via item 2002; [0042 lines 4-5, signal strength, RSSI; [0093] lines 7-9, RSSI, be calculated, from, measuring, 2002]); 
5a coupled power detector measuring the power of the weighted forward signal (Fig.2 item 2025, coupler, detector; [0093] lines 7-9, RSSI, be calculated, from, measuring, 2025); 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute voltage standing wave ratio detector in the combination of Lee and Szini with the teachings of Zhu to use feedback receiver or coupled power detector to measure voltage standing wave ratio. Doing so would perform tuning and transmit power adjustment in communication device based on use cases, as recognized by Zhu ([0093] lines 1-2, and 6).
However, Lee, Szini, and Zhu do not disclose using voltage standing wave ratio meter. In the same field of endeavor, Seelenfreund discloses that
a voltage standing wave ratio meter measuring the power of the weighted forward signal (Fig.4 item 208).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute voltage standing wave ratio detector in the combination of Lee, Szini, and Zhu with the teachings of Seelenfreund to use voltage standing wave ratio meter. Doing so would measure signal amplitude and power, as recognized by Seelenfreund ([0112] lines 13-14, Tx, VSWR meter, power).



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Szini as applied to claim 1 above, and further in view of Zhu.
Regarding claim 9, which depends on claim 1, Lee and Szini do not disclose the power measurement in circuit. In the same field of endeavor, Zhu discloses that in the method, the measuring of a power of the weighted forward signal is performed using multiple voltage standing wave ratio detectors that comprise 
a directionally-coupled power detector ([0080] lines 13-15, directional coupler); and 
the measuring of the power of the reflected signal comprises 
15measuring the power of the reflected signal at an output of the millimeter-wave transceiver module (Fig.20 items 2001 and 2002 are at output of transceiver module item 2080; [0093] lines 7-9, RSSI, be calculated, from, measuring, 2001, 2002).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute power measurements in the combination of Lee and Szini with the teachings of Zhu to measure voltage standing wave ratio at antenna stage and use directionally-coupled power detector. Doing so would perform tuning and transmit power adjustment in communication device based on use cases, as recognized by Zhu ([0093] lines 1-2, and 6).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          




/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648